Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The previous 112 rejection is withdrawn due to applicant’s arguments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,8,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaseko(English translation of JP 2008-278788) as evidenced by Summary of the Third Party Observation and Notice of Reasons for Refusal(Patents Application 2020-137348) in view of Zhou(US 2014/0093631). 
	Regarding claims 1 and 3, Nakaseko teaches an instant fried noodle(abstract). The “Summary of the Third Party Observation” as submitted by the applicant in the IDS dated 7/14/2021 teaches that example 2 of Nakaseko has a fat or oil content of 12.2g/100g(12%) and 120 pores of size 100µm^2 or larger per unit area of 1mm^2(see Summary of the Third Party Observation average over samples 1-5), which is 250 or less as recited in claim 1 and 150 is less as recited in claim 3. Also see “Notice of Reasons for Refusal” p.2 which shows that Nakaseko example 2 has less than 150 of pores of a size of 100 µm ^2 or more per unit area of 1mm^2. 
Summary of the Third Party Observation also teaches that the porosity of the fried noodle over the average of 5 samples is 16.4%(p.2). The instant spec paragraph 9 states 
A total area of the pores of 100 µm ^2 or larger present in the cross section of the noodle string is 25% or less, and more preferably 19% or less of an area of the cross section of the noodle string (porosity). 
Since the instant spec(paragraph 9) defines porosity as equivalent to the claim limitation of “a ratio of a total area of the pores having the size in the range of 100um^2 or larger present in the cross section of the noodle string relative to an area of the cross section of the noodle string”, the porosity of 16.4% meets the limitation in claim 1 of said ratio being 25% or less and the limitation of claim 3 of said ratio being 19% or less. 
Summary of the Third Party Observation also teaches that the average porosity of the pores is 0.07%(p.2). The instant spec paragraph 10 states:
“An average area of the pores of 100 µm ^2 or larger present in the cross section of the noodle string is 0.14% or less of the area of the cross section of the noodle string (average porosity).”
Since the instant spec(paragraph 10) defines average porosity as equivalent to the claim limitation of “a ratio of an average area per the pore having the size in the range of 100 µm ^2 or larger present in the cross section of the noodle string,” the average porosity of 0.07% meets the limitation in claim 1 of said ratio being 0.03% to 0.14%. 
Nakseko teaches that the raw noodle string comprises wheat flour, starch, salt, and kansui(example 2, type B noodle p.4) but does not specifically teach that the raw noodle string comprises polyphosphate salt. However, Zhou teaches including polyphosphate salts in raw noodle strings in order to improve the texture and firmness of pasta(abstract). It would have been obvious to include polyphosphate salt in the noodle string of Nakaseko in order to improve the firmness and texture of the noodle as taught in Zhou. 
Regarding claims 8 and 9, Summary of the Third party Observation also teaches that the average porosity of the pores in Nakaseko is 0.07%(p.2). The instant spec paragraph 10 states:
“An average area of the pores of 100 pm2 or larger present in the cross section of the noodle string is 0.14% or less of the area of the cross section of the noodle string (average porosity).”
Since the instant spec defines average porosity as equivalent to the claim limitation of “a ratio of an average area per the pore having the size in the range of 100 um^2 or larger present in the cross section of the noodle string,” the average porosity of 0.07% meets the limitation in claim 8 of said ratio being 0.14% or less and the limitation in claim 9 of said ratio being 0.06% to 0.14%. 

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 
The applicant argues that “The Third Party Observation and the summary thereof provide neither the information of the person who submitted the Third Party Observation to the JPO, such as the name and address, nor the information of the person who conducted the experimentation to reproduce example 2 of Nakaseko. The data and the statements in the Third Party Observation were not submitted under an oath or declaration or with a stamp customarily used in Japan. The Third Party Observation was submitted anonymously, and there is no objective evidence showing that the analyzed samples in fact faithfully reproduced samples of example 2 of Nakaseko. “
However, there is no requirement that the name/address of the person who submitted the 3rd party submission be submitted, nor is there any requirement towards the information of the person who conducted the experimentation. See MPEP 1134.01 and 122(e).
The applicant argues that the analytical report does not indicate that it includes example 2 of Nakaseko. However, Summary of the third party observation specifically states “Example 2 of Publication 1 was reproduced”. It further clearly identifies that publication 1 is JP2008-278788, aka Nakaseko. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791